Citation Nr: 0422916	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  98-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to effective date prior to May 2, 1991, for 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension with 
postoperative residuals of right hypertensive hemorrhage, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.

The instant appeal arose from July 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana, which granted service 
connection for PTSD (evaluated as 70 percent disabling, with 
an effective date for service connection of May 2,1991), and 
which denied a claim of entitlement to service connection for 
hypertension with postoperative residuals of right 
hypertensive hemorrhage, claimed as secondary to service-
connected PTSD.  The veteran appealed the issues of 
entitlement to an earlier effective date for service 
connection for PTSD, and service connection, as well as the 
issue of entitlement to a higher evaluation for PTSD.  In 
November 2000, the Board granted the claim for a higher 
evaluation for PTSD and assigned a 100 percent rating 
effective the date of service connection (May 2, 1991).  The 
Board denied the claims for an earlier effective date, and 
service connection.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  On May 23, 2001, the Court remanded that 
portion of the November 2000 Board decision that denied the 
claims for an earlier effective date, and service connection, 
for another decision, taking into consideration matters 
raised in its Order.  

In May 2002, the Board again denied the claim.  In January 
2003, while his case was pending at the Court, the VA's 
Office of General Counsel and appellant's representative 
filed a Joint Motion requesting that the Court vacate the 
Board's May 2002 decision.  In February 2003, the Court 
issued an Order vacating the May 2002 Board decision.  

FINDINGS OF FACT

1.  The veteran was separated from active military service in 
March 1970.

2.  A claim for service connection for PTSD was not received 
by the RO prior to May 2, 1991.

3.  The preponderance of the evidence is against the claim 
that the veteran's hypertension with postoperative residuals 
of right hypertensive hemorrhage was caused or aggravated by 
his service or his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to May 2, 
1991 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).

2.  Hypertension with postoperative residuals of right 
hypertensive hemorrhage is not proximately due to, the result 
of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 
3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's July 1997 and April 1998 decisions that 
the evidence did not show that the criteria for an earlier 
effective date for service connection for PTSD, and for 
"service connection for hypertension with postoperative 
residuals of right hypertensive hemorrhage, claimed as 
secondary to service-connected PTSD," had been met.  Those 
are the key issues in this case, and the RO's decisions, as 
well as the July 1998 Statement of the Case (SOC), and the 
December 1998, January 1999 and March 2004 Supplemental 
Statements of the Case (SSOC's), informed the appellant of 
the relevant criteria.  In addition, in January 2004, the RO 
notified the veteran of the information and evidence the RO 
would obtain and the information and evidence the veteran was 
responsible to provide.  The Board concludes that the 
discussions in the January 2004 letter, the RO's July 1997 
and March 1998 decisions, the SOC and the SSOC's adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

Regarding the content of the January 2004 notice, in a brief, 
submitted in June 2004, the veteran's representative argued 
that VA must provide the veteran with "express notice" as 
to what evidence VA needs in order to substantiate the claim, 
and stated, "Thus, the Secretary must expressly inform a 
claimant of the actual evidence required, and not merely 
provide background information from which the veteran must 
discern what evidence is missing.  Here, the Secretary has 
done only the latter."  

To the extent that the veteran's representative argues that 
he remains ignorant of "the actual evidence required" to 
substantiate the claims, the Board is unable to justify any 
further delay in adjudicating these claims, which have been 
on appeal since 1997.  Notice of the applicable laws has 
repeatedly been provided in the RO's decisions, statements of 
the case, and supplemental statements of the case.  In 
addition, the Board finds that VA has complied with the 
notice provisions of the VCAA.  Specifically, pursuant to the 
Board's September 2003 remand, the veteran was given VCAA 
notice in a January 2004 letter.  Contrary to the veteran's 
representative's argument, this notice is specific to the 
claims on appeal, and it fully informed the veteran of the 
evidence required to substantiate his claims.  The notice 
informed the veteran that he should notify VA as to any 
outstanding treatment reports showing treatment for 
hypertension or PTSD, and informed him that, "You may submit 
evidence that the claimed hypertension condition now exists 
and is medically-related to the service-connected PTSD 
disability."  The veteran was further informed, "You may 
submit evidence from your primary care and/or associate 
physician(s) who may comment upon the onset of the service-
connected PTSD condition prior to May 2, 1991."  The January 
2004 letter notified the veteran that VA would obtain 
relevant records from any Federal agency, which may include 
records from the military, VA hospitals (including private 
facilities where VA authorizes treatment) or the Social 
Security Administration; and that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency on his behalf, which may include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  He was told that it was his 
responsibility to ensure that VA received all requested 
records that aren't in the possession of a Federal department 
or agency.  He was requested to complete authorizations (VA 
Forms 21-4142 and 21-4138) for all evidence that he desired 
VA to attempt to obtain.  There is no record these forms were 
ever completed and returned to VA.  The Board further notes 
that the March 2004, Supplemental Statement of the Case 
(SSOC) contained the full text of 38 C.F.R. § 3.159.  

In summary, all elements required for proper notice under the 
VCAA, to include the "fourth element" have been satisfied.  
See Pelegrini II, No. 01-944, slip op. at 11 (U.S. Vet. App. 
June 24, 2004).  In this regard, a recent opinion by the 
General Counsel's Office, it was determined that the 
Pelegrini I Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004).  

The Board further notes that the January 2004 letter was sent 
to the veteran after the RO's decisions that are the bases 
for this appeal.  See Pelegrini II, No. 01-944, slip op. at 
8-11 (June 24, 2004).  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  Id.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini II, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing the AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini II, 
for the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2004 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a March 2004 Supplemental 
Statement of the Case was provided to the appellant.  Based 
on the foregoing, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service, VA and non-VA medical records.  
The veteran has also been afforded a VA examination, and an 
etiological opinion has been obtained.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

II.  Earlier effective date

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  38 U.S.C.A. § 5110(a).  However, if 
the application is received within one year from the date of 
discharge or release from service, the effective date of an 
award for disability compensation to the veteran shall be the 
day following the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2003); see also Wright 
v. Gober, 10 Vet. App. 343, 346-48 (1997).  Generally, a 
specific claim in the form prescribed by VA must be filed in 
order for VA benefits to be paid.  See 38 C.F.R. §§ 3.160(b), 
3.151(a) (2003).  Under certain circumstances, VA medical 
records may constitute an informal claim for increase or to 
reopen a compensation claim under 38 C.F.R. § 3.157 (2003), 
but this provision is not for application in an initial 
compensation claim for a disability.

The veteran's DD Form 214 indicates that he was separated 
from active military service on March 18, 1970.  The New 
Orleans RO received his initial claim for benefits, VA Form 
21-526, on May 2, 1991, and the Board observes that no 
submissions were received prior to that date indicating that 
the veteran sought service connection for PTSD.  The RO 
granted service connection for PTSD in a July 1997 rating 
decision, which assigned an effective date of February 19, 
1992, (i.e., the date the RO received the veteran's written 
statement specifically requesting service connection for 
PTSD).  In an April 1998 rating decision, the RO granted an 
earlier effective date of the award, to May 2, 1991, the date 
the original claim for benefits was received.

The veteran and his representative contend that an earlier 
effective date of 1970 is warranted as the stressors which 
led to the diagnosis of PTSD occurred in February 1970.  
However, a review of the veteran's claims files indicates 
that there is no record of a claim for service connection for 
PTSD prior to May 2, 1991.  Since the veteran submitted his 
application more than one year after his separation from 
service on March 18, 1970, the law provides that the earliest 
effective date that can be assigned for his award of service 
connection for PTSD is May 2, 1991.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date.

III.  Secondary Service Connection

The veteran contends that service connection is warranted for 
hypertension with postoperative residuals of right 
hypertensive hemorrhage, because his PTSD, in particular 
symptoms of anger and irritability, aggravated his 
hypertension and eventually led to right frontal and 
intraventricular hemorrhage with significant residual 
disability.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Hypertension, brain hemorrhage, and brain 
thrombosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Under 38 C.F.R. § 3.310(a), secondary service 
connection shall be awarded when a disability "is proximately 
due to or the result of a service-connected disease or injury 
. . . ."  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc). 

The issue is whether there is a relationship between the 
veteran's PTSD and his hypertension and/or postoperative 
residuals of right hypertensive hemorrhage.  The Board notes 
that the veteran has not contended, and the evidence of 
record does not show, that service connection for 
hypertension with postoperative residuals of right 
hypertensive hemorrhage on a direct basis is warranted, to 
include service connection for hypertension, brain hemorrhage 
or brain thrombosis as a presumptive condition.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The claims files include service medical records which show 
"hi B. P. in past" and blood pressure reading of 136/90 on 
pre-induction examination with no treatment or diagnosis of 
hypertension in service and no reference to hypertension and 
blood pressure reading of 138/90 on separation examination.

The post-service medical evidence includes VA treatment and 
examination reports, and an etiological opinion, dated 
between 1991 and 2000; private medical reports, dated between 
1984 and 2002; several lay statements; January 1995 hearing 
testimony provided by the veteran and his representative; a 
cassette tape; numerous newspaper and medical articles; and 
written statements prepared by the veteran and his 
representative.  

The claims files contain three statements from Michael G. 
Buck, M.D.  In a report, dated in August 1997, Dr. Buck 
stated that "[b]ecause of his chronic hypertension, which was 
the cause of the hemorrhage, there was evidence presented to 
me of a link between the control of hypertension and the 
anxieties of the post-traumatic stress syndrome from memories 
about Viet Nam."  In an October 1997 letter, Dr. Buck 
reported that "[t]his patient was treated at the VA for this 
problem [PTSD] and physicians there felt like his 
hypertension was caused or aggravated by this post traumatic 
stress disorder."  He concluded, "I do feel there is a strong 
correlation between this patient's post traumatic stress 
disorder, hypertension, subsequent the cerebral hemorrhage, 
stroke, encephalopathy, seizure disorder and the residual 
neurologic and cognitive deficits that leave this patient 
severely disabled to this day."  In a February 2000 letter, 
Dr. Buck reported that he saw the veteran in 1984 and 1985 
for hypertension.  Dr. Buck indicated that he was uncertain 
as to the veteran's care between 1985 and 1990.  Dr. Buck 
stated:

I understand this patient has a history 
of post traumatic stress disorder and a 
service connected disability relating to 
this resulting from a tour of duty in 
Viet Nam in the military in about 1970.  
He has seen a psychiatrist locally for 
this problem, and also been seen at the 
VA hospital for this on a regular basis.  
Physicians at the VA hospital felt there 
may have been a correlation between post 
traumatic stress disorder and his 
hypertension.  He is followed by Dr. 
Goodin, psychiatrist, for the same 
problems and has been treated for 
depression related to this.  It is very 
possible that his post traumatic stress 
disorder aggravated his hypertension and 
contributed to the cerebral hemorrhage.

The veteran also submitted an (undated) letter which he had 
written to N. Kumar, M.D., Director of the Institute of 
Stress Medicine in Whitby, Canada, wherein Dr. Kumar 
apparently responded "yes" to two questions posed by the 
veteran: (1) "Does stress affect the blood pressure?" and 
(2) "Can a stress disorder which exists over a long period of 
time cause damage to the heart?"  

A statement from W. D. Goodin, M.D., dated in December 1997, 
indicates that he treated the veteran from 1994 to 1997.  Dr. 
Goodin stated that "the psychological illness of Post 
Traumatic Stress Disorder having unique characteristics such 
as flashbacks, dreams of Vietnam experiences, anger, 
hostility, the inability to cope with the symptomatology 
[sic] of the Post Traumatic Stress Disorder, a lack of trust, 
repressed emotions and denial, etc., can cause serious 
elevations of unstable blood pressure."  

In a January 1998 addendum to a November 1997 VA examination 
report, the physician noted that the veteran's case had been 
"discussed . . . with the examining physician who stated that 
he does not feel that PTSD is a recognized risk factor for 
hypertension, hypertensive cardiovascular disease."

In May 2000, in an attempt to resolve the conflicting 
evidence in this case, the Board requested an opinion as to 
whether it was at least as likely as not that the veteran's 
PTSD caused or aggravated hypertension with postoperative 
residuals or right hypertensive hemorrhage.  

In an opinion, dated in July 2000, Dr. Jay Michael Otero, 
Medical Director of the Behavioral Medical Service section of 
a VA Medical Center, who is a Diplomate of the American Board 
of Psychiatry and Neurology, stated, "Having reviewed this 
case, it is my opinion that it is less likely that PTSD 
caused or aggravated hypertension with post-operative 
residuals or right hypertensive hemorrhage than not."  Dr. 
Otero further states:

Research associating PTSD with 
neuroendocrine abnormalities is 
compelling and certainly warrants further 
investigation.  These interesting studies 
are limited in scope and do not examine 
the longitudinal course of patients with 
PTSD in order to determine if the risk of 
cardiovascular disease is significantly 
greater than that of the general 
population.  Correlation does not imply 
causation.  The fact that the patient 
claims to suffer from PTSD and is 
service-connected for this condition does 
not establish a direct link to his 
cerebral hemorrhage.  Replicable, 
prospective controlled clinical studies 
of PTSD and cardiac morbidity and 
mortality are necessary to establish a 
cause and effect relationship between the 
two.  While many psychiatrists believe 
that the autonomic hyperarousal 
associated with PTSD may contribute to 
cardiovascular disease, there is no 
consensus of opinion in the psychiatry 
community that PTSD causes cardiovascular 
disease.  This may change as more 
research is conducted. . . . 
Cardiovascular disease has multiple 
causes, including alcohol abuse, smoking, 
obesity, sedentary lifestyle, among 
others. Without doubt many veterans 
claiming to have cardiovascular disease 
would have developed it whether they 
served in the military or not.  Valid 
research studies would have to control 
for these multiple factors in order 
isolate PTSD as a specific cause of 
cardiovascular disease and prove that the 
incidence and prevalence of such was 
greater than that from other likely 
causes.  The current state of knowledge 
does not yet establish that PTSD is 
causative of cardiovascular disease. 
(emphasis in original).

Dr. Otero concluded, "In my opinion, based on current 
research it is premature to conclude with any certainty that 
this patient's cerebral hemorrhage was a manifestation of 
cardiovascular disease caused by PTSD.  Therefore, it is NOT 
'at least as likely as not that PTSD caused or aggravated 
hypertension with post-operative residuals or right 
hypertensive hemorrhage.'" (emphasis in original).

In an opinion, dated in December 2001, Paul J. Rosch, M.D., a 
Member of the Board of Directors of The American Academy of 
Experts In Traumatic Stress, cited to various studies, and 
stated that he believed that there was a relationship between 
the veteran's PTSD and the claimed disorders.  Dr. Rosch 
stated, in part, "There is little doubt in my mind that your 
husband has suffered from a great deal of anxiety and 
depression that are service-connected and are certainly 
exacerbated by his well documented PTSD which is 100 percent 
service connected."  In a second opinion, dated in July 
2002, Dr. Rosch stated that he strongly disagreed with the 
Board's May 2002 decision.  He stated that the Board's 
decision indicates "a serious lack of understanding about 
the significance of cardiovascular 'risk factors.'"  He 
cited to an (otherwise unidentified and undated) "MRFIT" 
study, stating that in the study, "men at increased risk of 
death from coronary heart disease because of hypertension, 
smoking and elevated cholesterol, participants who received 
medication and advice to reduce these presumed causes of 
coronary disease actually had higher death rates at the end 
of seven years than controls who did not."  Dr. Rosch 
stated, "In other words, lowering these three major risk 
factors did nothing to lower coronary morbidity or mortality 
and 'risk marker' would be a more accurate description."  He 
said that there were some 300 risk factors for coronary 
artery disease, and that correcting them does not 
significantly reduce the incidence of heart attacks, which 
like hypertension and stroke, can have many causes.  Finally, 
he stated, "However, the most egregious error is that the 
Board failed to address articles I cited specifically showing 
the relationship between PTSD and cerebrovascular spasm that 
can lead to stroke or the correlation with exaggerated blood 
pressure responses to stress, which your husband exhibited."  

The Board has determined that the claim must be denied.  The 
Board initially notes that the veteran's hypertension was 
first diagnosed in 1984, approximately 14 years after 
separation from service, and there is no evidence of 
psychiatric treatment dated prior to the veteran's 1990 
cerebrovascular accident upon which to base an etiological 
opinion.  In addition, the veteran is shown to have had 
several risk factors for cardiovascular disease.  
Specifically, although these histories are not consistently 
reported, the evidence shows that the veteran has reported or 
otherwise been found to have a history of obesity, alcohol 
abuse, smoking (described as one to two packs per day until 
about 1987, with subsequent use of snuff and chewing tobacco) 
and a family history of hypertension.  See e.g., November 
1984 report from Dr. Buck; February 1992 VA hospital report, 
June 1991 and April 1997 VA examination reports.  The Board 
further points out that the clinical picture is complicated 
by the fact that the veteran was noted to have been 
noncompliant with his hypertension medications for about five 
years prior to his cerebrovascular accident, and that he 
sustained a head injury in 1988.  See October 1988 report 
from Fred S. Willis, M.D.; December 1990 report from St. 
Francis Cabrini Hospital; January 1992 VA hospital report.  

The Board finds that the July 2000 VHA opinion is highly 
probative evidence that shows that the veteran's hypertension 
with postoperative residuals of right hypertensive hemorrhage 
is not related to his service-connected PTSD.  This opinion, 
written by Dr. Otero, is shown to have been based on a review 
of the veteran's C-file, and it is accompanied by a 
rationalized explanation.  In his opinion, Dr. Otero noted 
that cardiovascular disease has multiple causes, including 
alcohol abuse, smoking, obesity, and sedentary lifestyle, 
among others, and that "without doubt" many veterans 
claiming to have cardiovascular disease would have developed 
it for these multiple factors whether they served in the 
military or not.  Dr. Otero addressed medical research in the 
area of interrelationships between PTSD and hypertension, as 
discussed in the medical articles relied upon by the veteran.  
Dr. Otero noted that valid research studies must control for 
the multiple risk factors for cardiovascular disease in order 
isolate PTSD as a specific cause of cardiovascular disease 
and prove that the incidence and prevalence of such was 
greater than that from other likely causes.  He also 
emphasized that, "there is no consensus of opinion in the 
psychiatry community that PTSD causes cardiovascular 
disease," and stated that more research was needed before 
such a conclusion could be reached.  

The Board further points out that the July 2000 VHA opinion 
is supported by the January 1998 addendum to the 1997 VA 
examination report, in which the examining physician stated 
that PTSD was not a recognized risk factor for hypertension 
or hypertensive cardiovascular disease.  The 1997 examining 
physician, who contributed to the 1998 addendum, noted that 
he had made a "careful and thorough review" of the claims 
folders.  

In addition, the Board notes that some of the medical 
articles provided by the veteran support Dr. Otero's opinion, 
to the extent that they state that more research is necessary 
before a definitive connection can be made.  See Samuel J. 
Mann and Marianne Delon, Improved Hypertension Control after 
Disclosure of Decades-Old Trauma, 57 PSYCHOSOMATIC MEDICINE, 
at 501 ("More attention to repressed emotions, and better 
means of studying them, are needed before the mystery of the 
links between psychological factors and essential 
hypertension are unraveled."); Mark B. Hamner, Exacerbation 
of Posttraumatic Stress Disorder Symptoms with Medical 
Illnesses, 16 GENERAL HOSPITAL PSYCHIATRY, at 135 
("Prospective studies are needed to assess the impact of 
medical comorbidity on the course of PTSD.").  Other articles 
indicate the importance of controlling for various 
cardiovascular risk factors.  See Geoffrey Miller, Does war 
stress contribute to hypertension?, AUSTRALIAN FAMILY 
PHYSICIAN, Vol. 22, No. 5, May 1993; Robert J. Gerardi, 
Terence M. Keane, Beth J. Cahoon and Guy W. Klauminizer, An 
In Vivo Assessement of Physiological Arousal in Posttraumatic 
Stress Disorder, JOURNAL OF ABNORMAL PSYCHOLOGY, Vol. 103, 
No. 4, 1994.  

In reaching this decision, the Board has considered the 
opinions of Drs. Buck, Kumar, Goodin and Rosch.  However, the 
Board finds that the evidence against the claim outweighs 
these opinions.  First, the veteran is shown to have a 
complex medical history that includes head trauma in 1988, 
and a history of obesity, smoking and alcohol abuse and a 
family history of hypertension, and the probative value of 
these opinions is greatly weakened by the fact that they are 
not shown to have been based on a review of the veteran's C-
file, or any other comprehensive and reliable medical 
history.  In this regard, the Board has considered Dr. 
Rosch's December 2001 opinion, in which he states, "I have 
reviewed the documents you sent concerning your husband."  
However, it is unclear what this documentation was, and the 
lack of foundation for his opinion is illustrated by his 
statement, "I have no information on your husband's 
educational background, but high reactors with lower 
education levels were three times more likely to suffer a 
stroke that better educated less reactive control, even when 
adjustments were made for other risk factors."  In fact, the 
evidence shows that the veteran obtained a bachelors of 
science degree prior to entrance into service.  See veteran's 
claim (VA Form 21-526), received in May 1991; November 1997 
VA examination report.  The Board notes that in his July 2002 
report, Dr. Rosch argued that he raised the subject of the 
veteran's educational status merely as "an additional item 
that shows statistical association with increased stroke 
incidence."  However, he listed the documents he had 
reviewed, and the list was quite limited.  For example, it 
did not include Dr. Otero's report, the 1997 VA examination 
reports, or the January 1998 addendum.  Thus, the fact 
remains that he did not review the entire medical file.  
Second, the opinions of Drs. Buck, Kumar, Goodin and Rosch 
are afforded less probative weight as none of them contain a 
sufficiently rationalized explanation that discusses the 
veteran's medical history, and states why all factors other 
than PTSD should be ruled out as the cause of the veteran's 
hypertension and/or hypertensive hemorrhage.  Third, in this 
case there are no records of psychiatric treatment dated 
prior to the veteran's 1990 cerebrovascular accident upon 
which to base an etiological opinion, and none of these 
examiners explained how they made any assumptions or 
conclusions as to the severity of the veteran's psychiatric 
symptomatology prior to that time.  

Some of these opinions suffer from other deficiencies.  In 
the case of Dr. Kumar's responses, he did not specifically 
provide an opinion as to whether the veteran's hypertension 
with postoperative residuals of right hypertensive hemorrhage 
is related to his service-connected PTSD.  He simply stated 
that stress can affect blood pressure and that long-term 
stress can cause heart damage.  His one-word responses are 
not accompanied by a rationalized explanation.  With regard 
to Dr. Goodin's opinion, he did not specifically provide an 
opinion as to whether the veteran's hypertension with 
postoperative residuals of right hypertensive hemorrhage is 
related to his service-connected PTSD.  He simply stated that 
PTSD symptomatology can cause unstable blood pressure to be 
elevated, and when read in context, his opinion is vague and 
speculative.  As for Dr. Buck, his August 1997 report speaks 
in generalities of a link between the control of hypertension 
and the anxieties of the post- traumatic stress syndrome.  He 
did not indicate any personal endorsement of the suggested 
relationship, nor did he reveal what the "evidence" presented 
to him consisted of.  As for his October 1997 and February 
2000 opinions, they appear to have been based, at least in 
part, on erroneous information.  Specifically, Dr. Buck 
stated that the veteran's treating VA physicians believed 
there was a relationship between his hypertension and his 
PTSD.  However, there is no evidence of this in the record, 
and in his February 2000 letter he stated that he was unaware 
of the veteran's medical status between 1985 and 1990 (i.e., 
the five years immediately prior to the veteran's right 
hypertensive hemorrhage).  He provides no rationale for his 
opinions. 

The Board has considered the oral and written testimony of 
the veteran, his wife, and his representative, who have 
repeatedly asserted that the veteran's hypertension with 
postoperative residuals of right hypertensive hemorrhage is 
related to his service-connected PTSD.  The Board has also 
considered the lay statements submitted on behalf of the 
veteran.  However, they are all laypersons, and, as such, are 
not competent to give an opinion requiring medical knowledge 
such as involved in making diagnoses or explaining the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has considered the articles submitted on behalf of 
the veteran in support of his argument.  However, these 
articles do not approximate the veteran's case with such a 
degree of specificity as to warrant a grant of service 
connection.  In this regard, as previously noted, the 
evidence indicates that there are a number of risk factors 
and causes for hypertension and cardiovascular disease (to 
include stroke).  When these articles are weighed in 
opposition to the contrary evidence of record (specifically 
the opinions which state that the veteran's hypertension 
and/or postoperative residuals of right hypertensive 
hemorrhage is not related to his PTSD, and which were based 
on a review of the veteran's claims files), these articles do 
not warrant a grant of service connection.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for hypertension with postoperative 
residuals of right hypertensive hemorrhage secondary to 
service-connected PTSD must be denied.  The Board considered 
the applicability of "benefit of the doubt" doctrine, 
however, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of these matters on that basis.  38 U.S.C.A. § 
5107(b).











	(CONTINUED ON NEXT PAGE)



ORDER

An effective date prior to May 2, 1991 for service connection 
for PTSD is denied.

Service connection for hypertension and postoperative 
residuals of right hypertensive hemorrhage, claimed as 
secondary to service-connected PTSD is denied.   


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



